Citation Nr: 0621471	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1968 to July 1970, 
and from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.      


FINDING OF FACT

The medical evidence of record does not show ankylosis of the 
spine, vertebra fractures, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
as amended by 67 Fed. Reg. 54345-54349 (August 22, 2002), and 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a low back 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in January 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the June 2002 rating 
decision on appeal.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And the RO did not provide the 
veteran with information regarding effective dates for the 
award of benefits.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).    

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claim - in the April 2004 
Supplemental Statement of the Case - following the proper 
VCAA notice letter in January 2004.  This readjudication 
complies with the remedial actions outlined in Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006).  And second, any questions as to the 
appropriate effective date to be assigned here are rendered 
moot.  As will be detailed further below, the veteran's 
increased rating claim for his back disorder will be denied 
and no effective date will be assigned.  As such, there can 
be no possibility of any prejudice to the veteran.           

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained medical records noted by the veteran as 
relevant to this appeal, and the veteran indicated in 
November 2003 that he had no additional evidence to submit.  
Moreover, VA provided the veteran with compensation 
examination for his claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for an Increased Rating

In May 1972, VA service connected the veteran for a low back 
disorder at 10 percent disabling.  This disability evaluation 
was increased to 40 percent, effective May 1992.  Since March 
2002, the veteran has claimed entitlement to a higher 
evaluation.  In support, he claims painful radiation into his 
lower left extremity.  For the reasons set forth below, the 
Board disagrees with his claim.          

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The RO originally service connected the veteran for a lumbar 
strain under Diagnostic Code 5295 of 38 C.F.R. § 4.71a.  The 
medical evidence of record indicates that the veteran may 
also have lumbar degenerative disc disease.  As it is not 
clear whether this possible disorder relates to the veteran's 
service-connected low back strain, the Board will consider 
the symptomatology associated with this possible disorder 
when considering whether an increased rating is due here.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 40 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, ratings above 40 percent are 
not authorized for lumbar strain or limitation of motion.  
Ratings of 50, 60, and 100 percent are authorized for such 
disorders as vertebra fracture and residuals, ankylosis, and 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Diagnostic Codes 5235-5243 (2005).  While there is no 
evidence of record of vertebra fracture or ankylosis, the 
record indicates potential intervertebral disc syndrome of 
the lumbar spine.  Therefore, the Board will address those 
criteria under the rating code that apply to intervertebral 
disc syndrome.  

Under the older criteria, a 60 percent rating is authorized 
for intervertebral disc syndrome where there is pronounced 
symptomatology, a 40 percent rating is authorized for severe 
symptomatology, and a 20 percent rating is authorized for 
moderate symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Moreover, under the older criteria, 
intervertebral disc syndrome may be evaluated by combining, 
under 38 C.F.R. § 4.25, separate evaluations of the chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities.  Whichever method 
results in the higher evaluation may then be used in 
assigning the disability rating.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. Note 
(1).  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).      

In this matter, the recent medical evidence of record 
consists of a VA compensation examination report dated in 
March 2004.  See Francisco, 7 Vet. App. at 58.  Based on this 
evidence, the Board finds an increased rating unwarranted 
here.  In relevant part, the VA examiner found no 
neurological symptoms such as radiculopathy, and no evidence 
of incapacitating episodes.  As support, he noted negative 
April 2004 electromyography results which did not show 
evidence of radiculopathy into the extremities, negative 2002 
magnetic resonance imaging which did not indicate 
neurological problems, and the record itself which does not 
demonstrate that the veteran has experienced incapacitating 
episodes.  

So a rating in excess of 40 percent cannot be found here 
based on intervertebral disc syndrome.  Under the new 
criteria, an increase would not be warranted because there is 
no evidence of record of incapacitating episodes.  Under the 
old criteria, an increase would not be warranted because the 
record does not support a finding that the veteran 
experiences pronounced intervertebral disc syndrome 
characterized by recurring attacks or worse.  Rather, the 
medical evidence shows that the veteran works full time and 
is mildly disabled.  

An increased rating would not be warranted by combining 
ratings based on chronic orthopedic and neurological symptoms 
either.  See 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5293 
(2003).  VA has already granted the veteran 40 percent for 
his chronic orthopedic manifestations.  But the veteran has 
no neurological symptoms related to his service-connected 
back disorder "constantly, or nearly so."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1); see also 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2003).  Based on this evidence, 
the Board finds a compensable evaluation unwarranted for 
neurological symptomatology.  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran maintains he experiences pain on motion, which 
the 40 percent evaluation accounts for under the Rating 
Schedule.  Moreover, the record shows that the veteran 
continues to work full time.  As such, there is no medical 
evidence of record that the veteran's lumbar spine disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling, is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


